                Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 1 of 21

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination



                                       UNITED STATES DISTRICT COURT
                                                                         for the
                                                            Southern District of Texas

                                                   Houston, Texas, Harris County Division


                                                                                   Case No.       4:20-mc-00173
                                                                           )
                                                                           )                      (to be filled in by the Clerk’s Office)
                         Gloria Trevino
                                                                           )
                              Plaintiff(s)                                 )
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,          )       Jury Trial: (check one)          Yes           No
please write "see attached" in the space and attach an additional          )
page with the full list of names.)                                         )
                                 -v-                                       )
                                                                           )
                                                                           )
                       Identity Architects                                 )
                              Defendant(s)                                 )
(Write the full name of each defendant who is being sued. If the           )
names of all the defendants cannot fit in the space above, please          )
write “see attached” in the space and attach an additional page
with the full list of names.)                                              )


                             COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I.        The Parties to This Complaint
          A.        The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.
                               Name                                    Gloria Trevino
                               Street Address                          6001 Kiam St.
                               City and County                         Houston, Harris County
                               State and Zip Code                      TX, 77007
                               Telephone Number                        832-935-1651
                               E-mail Address                          gloria.trevino777@yahoo.com




                                                                                                                                            Page 1 of 21
                Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 2 of 21

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person’s job or title (if known). Attach additional pages if needed.

                    Defendant No. 1
                               Name                             Keenon Rayner
                               Job or Title (if known)          Owner, Architect
                               Street Address                   111 Travis St.
                               City and County                  Houston, Harris County
                               State and Zip Code               TX, 77002
                               Telephone Number                 (713) 595-2150
                               E-mail Address (if known)        info@identityarchitects.com


                    Defendant No. 2
                               Name                             Cheryl Huggins
                               Job or Title (if known)          Hr Personnel
                               Street Address                   111 Travis St.
                               City and County                  Houston, Harris County
                               State and Zip Code               TX 77002
                               Telephone Number                 (713) 595-2150
                               E-mail Address (if known)        info@identityarchitects.com


                    Defendant No. 3
                               Name                             Ashley Heitmeier
                               Job or Title (if known)          Assistant Project Manager/Team Captain
                               Street Address                   111 Travis St.
                               City and County                  Houston, Harris County
                               State and Zip Code               TX 77002
                               Telephone Number                 (713) 595-2150
                               E-mail Address (if known)        info@identityarchitects.com


                    Defendant No. 4
                               Name                             Carl Jones
                               Job or Title (if known)          Assistant Project Manager/ Team Captain
                               Street Address                   111 Travis St.
                               City and County                  Houston, Harris County
                               State and Zip Code               TX 77002



                                                                                                                Page 2 of 21
                Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 3 of 21

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                               Telephone Number                  (713) 595-2150
                               E-mail Address (if known)         info@identityarchitects.com


          C.        Place of Employment

                    The address at which I sought employment or was employed by the defendant(s) is

                               Name                              Identity Architects
                               Street Address                    111 Travis St.
                               City and County                   Houston, Harris County
                               State and Zip Code                TX, 77002
                               Telephone Number                  (713) 595-2150


II.       Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to (check all that apply):

                                 Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,
                                 color, gender, religion, national origin).

                                 (Note: In order to bring suit in federal district court under Title VII, you must first obtain a
                                 Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

                                 Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                                 (Note: In order to bring suit in federal district court under the Age Discrimination in
                                 Employment Act, you must first file a charge with the Equal Employment Opportunity
                                 Commission.)

                                 Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                 (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                 Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
                                 Opportunity Commission.)

                                 Other federal law (specify the federal law):
                                  Sexual Harassment
                                 Relevant state law (specify, if known):


                                 Relevant city or county law (specify, if known):




                                                                                                                          Page 3 of 21
                Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 4 of 21

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatory conduct of which I complain in this action includes (check all that apply):

                                          Failure to hire me.
                                          Termination of my employment.
                                          Failure to promote me.
                                          Failure to accommodate my disability.
                                          Unequal terms and conditions of my employment.
                                          Retaliation.
                                          Other acts (specify):
                                         (Note: Only those grounds raised in the charge filed with the Equal Employment
                                         Opportunity Commission can be considered by the federal district court under the
                                         federal employment discrimination statutes.)

        B.          It is my best recollection that the alleged discriminatory acts occurred on date(s)
                    10/12/2018 - 05/31/2019

        C.          I believe that defendant(s) (check one):
                                          is/are still committing these acts against me.
                                          is/are not still committing these acts against me.

        D.          Defendant(s) discriminated against me based on my (check all that apply and explain):
                                          race                    White
                                          color
                                          gender/sex              Female
                                          religion
                                          national origin         Mexican American/ Hispanic/
                                                                  Latino
                                          age (year of birth)                   (only when asserting a claim of age discrimination.)
                                          disability or perceived disability (specify disability)



        E.          The facts of my case are as follows. Attach additional pages if needed.



                                                                                                                            Page 4 of 21
Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 5 of 21


  The plaintiff complained to employer about not receiving work because she was a woman and was
  wrongfully terminated by defendant for complaining. Defendant intentionally discriminated against
  plaintiff because of her race, sex and national origin, in violation of Title VII of Civil Rights Act of
  1964. The discriminatory treatment included name calling, mistreatment of workload by overworking
  employee vs. white male or underworking employees vs. males by not providing work to employee
  which lead to wrongful termination. Defendant used the following discriminatory employment practices,
  policies, and rules in violation of Title VII: wrongful termination due to discrimination, movement of
  employment from one discriminatory supervisor (Ashley Heitmeier) to another discriminatory
  supervisor with sexual harassment (Carl Jones.) Identity Architects violated their own policy of “no
  jerks” and “communicative” set by Identity Architects by wrongfully terminating Gloria Trevino when
  she communicated about not giving work by Carl Jones due to discrimination. Identity Architects
  violated Gloria Trevino Freedom of Speech when she spoke up about not giving work by Carl Jones.
  Identity Architects violated Title VII of the Civil Rights Act of 1964 when they racial profiled her and
  deemed her of having an attitude instead of being assertive in the termination letter because she was
  Latina when she complained by discriminating her based off of her race, sex, and national origin
  because she was not given work because she was a Hispanic female. Although these practices, policies,
  and rules appear to be neutral, they serve to discriminate against a disproportionate number of persons of
  plaintiff’s race, sex and national origin. Alternative employment practices, policies, and rules or
  statistical support for disparate-impact claim include the “no jerks” policy violating the freedom of
  speech where an employee is not given the opportunity to express one’s opinion to defend one’s job in
  the event where she/he is being sexually harassed not provided work and discriminated against. Ashley
  Heitmeier, Keenon Rayner, Carl Jones, Nina Harrison, and Cheryl Huggins created a hostile work
  environment through his and her discriminatory words and actions towards plaintiff because of
  plaintiff’s race, sex and national origin. This conduct was so severe that it altered the terms and
  conditions of plaintiff’s employment and interfered with plaintiff’s work performance/created an
  intimidating, hostile, and offensive work environment. Keenon Rayner, Owner, a white male, called
  Gloria Trevino “girl,” and asked “what the h---“ she was wearing. He continued to harass Gloria Trevino
  by glaring and staring at her. Ashley Heitmeier, Team Captain, a white female, gave Gloria Trevino
  more work than Clark Harrington, a white male, insisted that she work on a Saturday, then bad mouthed
  her to Travis Walla Owner and to other employees. Ashley Heitmeier called Gloria Trevino a “B----“ to
  everyone in the office. HR personnel Nina Harrison called Gloria Trevino “Trash” and defamed Gloria
  Trevino to her peers. Nina Harrison rejected and discriminated Gloria Trevino for garage parking and
  gave it to the new hires that consisted of a white male even when Gloria Trevino requested the parking
  prior to the new hires and Gloria Trevino was forced to park outside in an area prone to theft and
  flooding. Weeks up to Gloria Trevino's termination Harrison and Cheryl Huggins HR Manager, talked
  badly about Gloria Trevino not relative to her work and off the record. Harrison and Huggins also lied
  about Gloria Trevino’s PTO on May 9 and 10, 2019 when they told Gloria Trevino she had no PTO left
  (even though she had 5.62 hours of PTO left as of 04-30-19. This resulted in Gloria Trevino being
  charged 24 hours of leave without pay for her flood days on May 9 and 10, 2019 and her dental
  appointment of May 29, 2019. She should have been charged 19 hours of leave without pay because she
  still had 5.62 hours of PTO. On May 20, 2019, Harrison sent Gloria Trevino an e-mail questioning her
  1.5 hours of overhead which was resulted by Carl not giving Gloria Trevino work. Gloria Trevino met
  with Bryan Cater, Project Manager, and talked to him about the e-mail. Gloria Trevino complained to
  him that Carl Jones was not giving her work, just like he had not given work to Tonia Lazaki, another
  female who had been let go because she was not given work. Dominique Washington, a black male, had
  8 hours of overhead, and Long Nguyen, an Asian male, had 5 hours of overhead, but they were not
  terminated or harassed about it as Gloria Trevino was. They are still employed. On May 31, 2019,
  Harrison and Cheryl Huggins, HR Manager, wrongfully-terminated Gloria Trevino. They said that
  Gloria Trevino was fired for having a disrespectful and aggressive tone with Cater when she complained
  to him on May 20, 2019 about not getting work from Carl Jones because she is a woman. They also
  claimed that Gloria Trevino was fired for work efficiencies, punctuality, and attitude. However, Gloria
  Trevino had corrected her punctuality and had good work efficiencies and good attitude and was
  assertive with Bryan Cater when complaining about the lack of work from Carl Jones. The
  discriminatory conduct and discrimination by employees Keenon Rayner, Ashley Heitmeier, Nina


                                                                                                  Page 5 of 21
Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 6 of 21


  Harrison, Cheyrl Huggins and Carl Jones created a hostile work environment and led to Gloria Trevino’s
  wrongful termination.

  Sexual Harassment: Defendant intentionally discriminated against plaintiff in violation of Title VII by
  subjecting plaintiff to quid pro quo sexual harassment. Specifically, Carl Jones sexually harassed and
  discriminated against plaintiff by coming onto to employee at the Christmas party on 12/14/2018 and
  sexual harassing her in the workplace from 12/14/2018 to 05/31/2019 acts constituting quid pro quo
  sexual harassment, e.g., promising plaintiff work in exchange for sexual advances. Carl Jones did not
  provide work to Gloria Trevino because she was a woman and she did not give in to his sexual advances
  resulting in her termination. Additionally Keenon Rayner sexually harassed Gloria Trevino by verbally
  abusing her, coming by her desk often starring at her while working and starring with an intimidating
  stare and glaring at her every company event. Carl Jones created a sexually hostile work environment
  through his discriminatory words and actions towards plaintiff. This conduct was so severe that it altered
  the terms and conditions of plaintiff’s employment and interfered with plaintiff’s work
  performance/created an intimidating, hostile, and offensive work environment. Carl Jones did not
  provide work to Gloria Trevino because she was a woman and she did not give in to his sexual advances
  resulting in her termination. The details on 12/14/2018 are as follows: at the Company Christmas party
  in Louisiana, Carl Jones, Assistant Project Manager team captain, a black male, sexually harassed Gloria
  Trevino by coming on to her. He then came to her hotel room even though she declined his advances. He
  kissed her mouth, neck and chest even though she told him no. On 04/11/2019, when Gloria Trevino
  was moved to his team, Carl made sexually suggestive comments when she asked him about projects.
  Gloria Trevino said, “Tell me what you want, Carl.” Carl said, “Don’t say that out loud.” She did not
  respond. He continued to harass and discriminate Gloria Trevino and not provide her work that led to
  her termination on 05/31/2019. On May 20, 2019, Harrison sent Gloria Trevino an e-mail questioning
  her 1.5 hours of overhead which was resulted by Carl not giving Gloria Trevino work. Gloria Trevino
  met with Bryan Cater, Project Manager, and talked to him about the e-mail. Gloria Trevino complained
  to him that Carl Jones was not giving her work, just like he had not given work to Tonia Lazaki, another
  female who had been let go because she was not given work. Dominique Washington, a black male, had
  8 hours of overhead, and Long Nguyen, an Asian male, had 5 hours of overhead, but they were not
  terminated or harassed about it as Gloria Trevino was. They are still employed. On May 31, 2019,
  Harrison and Cheryl Huggins, HR Manager, wrongfully-terminated Gloria Trevino. They said that
  Gloria Trevino was fired for having a disrespectful and aggressive tone with Cater when she complained
  to him on May 20, 2019 about not getting work from Carl Jones because she is a woman. They also
  claimed that Gloria Trevino was fired for work efficiencies, punctuality, and attitude. However, Gloria
  Trevino had corrected her punctuality and had good work efficiencies and good attitude and was
  assertive with Bryan Cater when complaining about the lack of work from Carl Jones. The
  discriminatory conduct and discrimination by employees Keenon Rayner, Ashley Heitmeier, Nina
  Harrison, Cheyrl Huggins and Carl Jones created a hostile work environment and led to Gloria Trevino’s
  wrongful termination. Gloria Trevino has suffered from ptsd, anxiety depression, sleep deprivation,
  schizophrenia and racing thoughts as a result of being wrongfully terminated due to discrimination,
  retaliation, harassment and sexual harassment at Identity Architects starting 10/12/2019 through
  05/31/2019.



  Evidence of Discrimination, Harassment and Sexual Harassment
  05/31/2019 – Termination
  I was wrongfully terminated due to discrimination and harassment by Identity Architects.
  I spoke up about them not giving me work because I was a young Hispanic woman and was wrongfully
  terminated.
  I was also sexually harassed by Identity Architects.

  See exhibit (8 & 11-19) On Monday 05/20/19 I received an e-mail by Nina Harrison to move my time
  for the week ending to IDArch from IDA. I was asked to get with Bryan Cater and Carl Jones to


                                                                                                  Page 6 of 21
Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 7 of 21


  determine where my general time should be allocated. The general time was 1.5 hours of general
  overhead, the rest were on projects. I couldn’t find Bryan Cater or Carl Jones, so I asked Cheryl Huggins
  and Keenon Rayner when they were in the conference room. I apologized if they were having a meeting.
  I asked if they know where Bryan and Carl Jones were. They said they did not know. I asked Cheryl
  Huggins to confirm that we were now putting general time in IDArch. She said yes. I said ok, thank you.
  I waited for Bryan Cater or Carl Jones to ask them what Nina Harrison advised me to in regards to
  general time. Bryan Cater arrived at his desk, I approached Bryan Cater, my department head. I saw he
  was talking to Travis so I gave him a minute. Bryan Cater asked what do I need? My tone was
  professional and assertive. I read the e-mail out loud from Nina Harrison. I asked Bryan what he wanted
  me to do with the 1.5 hours of general overhead. He asked me what I was doing? I said I checking e-
  mails. He said you were checking them you weren’t filing them. I said no I was checking them. He said
  you shouldn’t be wasting time. I told him I am not wasting time that’s 1.5 hours for the week of general
  overhead, only 18 minutes a day to check e-mails, scan, make copies, the rest of my time is on projects. I
  explained to Bryan that Carl Jones was not giving me projects. Carl Jones actions of not giving me
  projects was the same as he did with Tonia Lazaki, a former employee that lost her job because she was
  not given projects and wasn’t billable and was told Tonia had an attitude. I spoke up about Carl Jones
  not giving me projects. I told Bryan Cater I shouldn’t have to be looking for projects every day.
  Generally assistant project managers are supposed to distribute projects to me with redlines and Carl was
  not. I told Bryan Cater that I am able to find work and perform the work without redlines. (I said this
  because Carl was not giving me work and the work that I did find from Miguel also didn’t have
  redlines.) The projects for that week were from other team leads, not Carl and he was my team lead.
  Every project was from other teams because he was not giving me work. If the company does not want
  1.5 hours of general overhead they must provide me with work. I also explained and clarified with Bryan
  Cater that Carl Jones was pulling me away from projects and planning to give me one but wasn’t ready
  for me yet, that he was causing a lag in time from one project to another. I told Bryan 1.5 hours of
  overhead for the week is 18 minutes a day $6 a day (I did the math. 1.5 hrs x 60 minutes= 90 minutes/ 5
  days a week = 18 minutes a day at a rate of $20/hr $20/5days= $6 day for overhead so I can check my e-
  mails, scan, make copies). I asked Bryan can you not afford me?(I asked this because I have been let go
  from companies for them not having work for me and they couldn’t afford me.) Bryan said it’s not about
  that. Then I asked then what is it about? Why am I receiving this e-mail? He didn’t reply. (I received this
  e-mail because Nina Harrison was harassing me and discriminated against me, she wanted to find
  another reason to try to let me go.) I am allowed overhead just like anyone else. I asked Bryan, what do
  you want me to tell Nina Harrison? Bryan said, “tell Nina it’s fine and I’ll go talk to her.” I was
  discriminated against because Carl Jones was not providing me projects just as he did Tonia Lazaki,
  because I was a woman in the workplace. As a woman I spoke up and noticed a reoccurring pattern in
  the firm in regards to providing work to women, I addressed it, and I was let go because I spoke up
  about it. I also overheard Nina Harrison after my conversation with Bryan Cater that Dominque
  Washington had 8 hours of overhead and Long Nguyen had 4 hours of overhead. These men who cost
  the company more money in overhead still have their jobs at Identity Architects. There was nothing
  wrong with having 1.5 hours of overhead, not every day of time is spent on projects. Ideal project goal is
  95 % billable on a perfect week, I met 93.5% of billable project goal. The only reason I didn’t wasn’t
  because of 1.5 of overhead, it was also 1 hr of a Monday meeting and them not giving me work. Having
  to search for work with other team leads is a task in it’s own when my team lead isn’t giving me work.
  After they moved my desk closer to Hr, Nina Harrison selected me to harass me and discriminate against
  me. I had been with the company 8 months, Nina Harrison has been with the company 2 months and has
  never worked in Architecture before. She did not know that not all time is on projects, employees are
  going to have general overhead as well. She selected to e-mail me to talk to Bryan, and because I talked
  to Bryan, they didn’t like that I spoke up about them not giving me work and the discrimination that I
  was experiencing and silenced me by letting me go. Nina Harrison after de-faming me on 05/03/19 to
  my peers and verbally abusing me, she continued to write me up on 05/13/19 for flood days and
  discriminated me because Carl Jones worked from home and I couldn’t, it was her who sent the initial e-
  mail on 05/20/19 and told me to talk to Bryan Cater and Carl Jones, it was her who let me go on
  05/31/19 because I talked to Bryan on how to resolve her e-mail and pointed out their discrimination that
  I wasn’t given work because I was a woman. This is an abuse of power. This is an act of discrimination


                                                                                                   Page 7 of 21
Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 8 of 21


  and violates my rights to freedom of speech. I asked Hr I needed to speak to someone above them to tell
  them the discrimination I experienced. Cheryl Huggins and Nina Harrison said, “no one is here.” Carl
  Jones and Bryan Cater were not present. The principals, Dave Kastendieck, Keenon Rayner, and Travis
  Walla were not present. The only person that was present was the principal Thomas De Froy I explained
  to Thomas all of the discrimination I experienced here and that this is wrongful termination. I cried in
  front of Thomas, I explained to him everything that happened to me, it was the first time my voice could
  be heard. There were additional instances by Identity Architects that were discriminatory. See dates
  below.
  See Corrective Action Form for termination (Exhibit 8)
  In the termination form there were false statements written by HR.
  •      Statement 1: “You have been counseled regarding your work efficiencies, punctuality and attitude
  over the past several months.”

  o      I was never counseled regarding my work efficiencies, or having an attitude. In my review I was
  told I was over performing and I had recently won the core values for having a positive attitude and
  strong work ethic. See exhibit (6).

  o     I was counseled on punctuality on 05/13/19 See exhibit (15) and have since been on time
  consistently for the past 3 weeks before termination. In my termination meeting Nina Harrison said,
  “thank you for being on time but we are letting you go for something else.” This confirms my
  punctuality.


  •      Statement 2: “It is the expectation of all employees to adhere to core values of the company to
  contribute to a positive and collaborative work environment. We rely on employees who are punctual,
  conscientious about deadlines and collaborate without ego or attitudes. For these reasons leadership has
  decided to terminate your employment with the organization”
  o      I was punctual. I was on time every day during my probationary period. Confirmed on my last day
  by Hr.
  o      I was conscientious about deadlines. I’ve never missed a deadline. Confirmed in my review that I
  was doing above my job expectations.
  o      I did not have an ego or attitude. (No prior work history of an attitude or written documentation
  from Identity Architects prior to my termination. No verbal warning or written warning of an attitude.
  See exhibit (6). for core values award where I exhibited having a hard work ethic and positive attitude.)
  My tone while speaking to Bryan was assertive.

  Dates of Discrimination
  05/31/2019 Wrongfully terminated
  On this day I was sitting at my desk doing work about to go to lunch. Carl Jones was not there for the
  day. I do not know where he was. He didn’t give any notice. Nina Harrison came over to my desk and
  said can I talk to you. I went into the conference room and sat down. They had a piece of paper. They
  said they were letting me go because on 05/20/19 I received an e-mail to talk to Bryan Cater about 1.5
  hours of overhead and I talked to Bryan and they didn’t like my tone. They said I had an aggressive and
  disrespectful tone. I told them the only thing I talked to Bryan Cater about was for him to give me work
  because Carl Jones was not giving me work because I was a woman. What did I say that deemed
  aggressive and disrespectful? They could not tell me. I asked them are you firing me? Nina Harrison and
  Cheyrl Huggins said, “yes.” They continued to say more negative things that didn’t add up, like talking
  about my work efficiencies. All I did was my work. My work was in good standing. I knew that this was
  wrong and I told them this is wrong. I told them I need to talk to someone above them. I need to talk to
  Bryan Cater, Carl Jones, Dave Kastendieck, Keenon Rayner, Travis Walla. They said none of them are
  here. They continued to speak over me. So I held my hands out on the table and said, “both of you stop
  talking, I’m sorry, but I need to speak.” I pointed to Cheryl Huggins and said you tried to fire me the
  first time I ever called in when I went to the doctor’s for my stomach. Cheryl Huggins said, “good, tell
  your lawyer that.” Then I pointed to Nina and said, “You called me trash witnessed by Brandon.” I told


                                                                                                 Page 8 of 21
Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 9 of 21


  them that I have documented all the discrimination here and I am getting a lawyer. They became
  aggressive and forced me to leave. Cheryl Huggins said this conversation is over. Nina said I need to
  leave. I got up and went to my desk to get my things. Nina Harrison said I need to leave now. I said I
  need a box for my things. Before a box was given to me Nina Harrison again said, ”you need to leave or
  I’m calling security.” I said, “I’m just waiting for my box, may someone give me a box?” Nina Harrison
  frustrated went and grabbed any box. It was a small box, she said, “is this good enough?” I said, “that’s
  fine.” Nina Harrison again said, “You need to leave,” I told her, “I’m just getting my things.” She said,
  “do we need to call security?” I said, “I suggest you do,” for my own safety. I wanted to take my
  timesheets home to document my Ncarb hours for licensure to be an Architect but Nina Harrison didn’t
  let me because she said they were company property. They didn’t let me take my training binder that had
  the projects I worked on in it. They said it was company property. While holding my box on my way
  out, I said, “it isn’t enough to show up on time and do your work is it?” Then I pointed to Carl’s desk
  and asked, “Where is he? Why isn’t he working today again? Yet nothing happens to him.” I again said,
  “I need to speak with someone above them.” They said, “only Thomas De Froy is here.” Thomas De
  Froy walked me out. I told Thomas De Froy everything Cheryl Huggins and Nina Harrison said about
  me. I told Thomas De Froy that I was verbally abused by Keenon Rayner in front of a printer. That
  Ashley Heitmeier was negative and verbally abused me every day by using an aggressive negative tone,
  bad mouthing me to other employees and treating me different than Clark Harrington by making me take
  more load them him. I told him the bad things Bryan Cater would say about me behind my back. I told
  him that Carl Jones was not giving me work because I was a woman, the same thing he did to Tonia
  Lazaki. I told him I am being let go because I spoke up about them not giving me work because I was a
  young Hispanic woman. I told Thomas De Froy what is happening today is wrong. Everything they put
  me through was wrong, I cried in front of Thomas De Froy. What they had been doing to me was wrong.
  I told Thomas De Froy I’m getting a lawyer. Thomas De Froy said what can I do for you right now? I
  told him there’s nothing else you can do now but to know that this is wrong.
  o       It is wrongful termination and discrimination because they let me go for speaking up about them
  not giving work because I was a young Hispanic woman after harassing me.
  05/30/2019 Cheryl Huggins (Hr personnel) while speaking to Nina Harrison (Hr personnel) said,” I hate
  the way Gloria talks, she tells the guys, it’s ok you can trust me.” Weeks up to my termination Cheryl
  Huggins and Nina Harrison talked badly about me not relative to my work and off the record. I could
  hear them from my desk whispering. They were only 1 cubical away in an open office environment.
  o       The statement Cheryl Huggins said on 05/30/19 is discrimination and harassment because she is
  questioning my work abilities because I am a woman and violating my rights of freedom of speech by
  saying she hates my voice.

  •      05/29/2019 Cheryl Huggins (Hr personnel) called in to extend her memorial day weekend. Nina
  Harrison said, “I’m glad Cheryl called in, she’s enjoying her vacation.”
  o      This is discrimination because Cheryl Huggins and Carl Jones can call in and no disciplinary
  action is taken and these actions are supported and encouraged by Hr., where as when I called in due to
  flooding to work from home I was written up. This is age, sex, and race discrimination and abuse of
  power.

  •     05/21/2019 Gloria Trevino arrival 9:00 am. Carl Jones arrival 9:07 am.
  •     05/20/2019 Gloria Trevino arrival 9:00 am. Carl Jones took off half day without notice.
  •     05/17/2019 Gloria Trevino arrival 9:00 am Nina Harrison arrival 10:00am

  •      05/14/2019 See exhibit (16) I requested a day for my monthly orthodontics appointment. I said I
  would take the day unpaid not knowing I had pto because I was told by Nina Harrison I had 0 pto on
  05/09/2019 See exhibit (13). Cheryl Huggins e-mailed my request approved as unpaid and wrote I had a
  pto balance of 5.62 hours as of 04/30/19. Nina Harrison’s e-mail on 05/09/19 said that I have zero pto.
  Nina Harrison lied about my pto balance on 05/09/19. Cheryl Huggins didn’t inform me of the option
  for pto for my request on 05/14/19.
  o      It is discrimination and harrassment because Nina Harrison lied about my pto on 05/09/19 so that
  I do not benefit from it and Cheryl Huggins didn’t give me the option for it for my benefit on 05/14/19.


                                                                                                  Page 9 of 21
Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 10 of 21


   They intended to lie and hurt me financially because they didn’t like me as a young minority woman in
   the workplace.

   •      05/14/2019 My arrival 8:55 am. Carl Jones worked from home. He never e-mailed, called, or
   texted that he would work from home or that he will not be coming in. No disciplinary action was taken
   by HR.
   o      This confirms discrimination in the workplace for males vs. females. Whereas Carl was allowed
   to not come in and work from home, but when I called in due to flood days I was ordered to stop
   working from home and written up by Cheryl Huggins and Nina Harrison. The very same people who
   were harassing me and let me go.

   •      See exhibits (11-16) 05/13/2019 I was written up due to calling in because of inclement weather
   and flooding on 05/09/19 & 05/10/19 and I also was written up due to tardies. These tardies occurred
   when Clark Harrington left and I had to take on more work and work late hours 10 to 15 hour work
   days. Whereas when my team lead Ashley Heitmeier was more late, written up and still late nothing was
   done to her. During my probationary period I was on time every time. I was on time, I wasn’t late during
   my probation and being late wasn’t the cause of my termination. They knowing lied on my termination
   form, that tardies were the reason to let me go when it was not because I was on time during my
   probationary period through my termination day. I was written up for flood days where the mayor
   advised us to stay home on 05/09/19 & 05/10/19. I told Hr that I feel like I’m being discriminated
   against because Carl Jones can call in without notice and he is not subject to disciplinary action. Hr told
   me I was out of line and continued to write me up. The next day Carl Jones didn’t come into work
   without notice and worked from home. Hr did not take any action against Carl Jones or question him. It
   is discrimination when a male employee can not show up to work without notice and work from home
   and a female employee can’t and is written up for it by the very people harassing her, Nina Harrison and
   Cheryl Huggins. (See wrongful employee Corrective Action Form, e-mail correspondence between Nina
   and Cheyrl, notes from flood prep, warning from mayor, pictures from the flood day. Exhibits 11-16.)
   •      05/09/2019 On this day I called in due to flooding and inclement weather. Nina Harrison tried to
   force me to come in then said I wouldn’t be paid for the day. I expressed my safety concern for not
   coming in and told her I already did work from home so I would like to be paid for my time. She said to
   stop work and she would only pay me for half the day. (See e-mail. Exhibit 11.) It is discrimination
   when I am forced to come into work and stop work on an extreme weather flooding day but when Carl
   Jones calls in for personal matters he is allowed to work from home without question. ”Log me in” is the
   computer site that allows me to work from home off of my work computer and I was forced to log off by
   Nina Harrison. We were trained on the 05/08/19 to use “log me in” from home in case of bad weather
   conditions for the storms on 05/09/19 and 05/10/19 which I did and was forced to stop by Hr. (See
   exhibit 11 & 12) I explained my concern to Hr that I felt discriminated against because Carl Jones gets
   to work from home anytime. That he doesn’t show up and calls in often and is treated differently by
   management and Hr because he is a male.
   o      Exhibit (11-16) I was wrongfully written up, Identity Architects was forcing workers to come in
   during hazardous conditions. The valid and solid reasons why I didn’t come in on flood days 05/09/19 &
   05/10/19 are below:
   o      The mayor advised people to stay home. (See document exhibit 14.)
   o      UH downtown was shut down close to Identity Architects. (See school closings dated 05/10/19)
   o      Street flooding occurred (See pictures exhibit 14.)
   o      (See exhibit 20.) I park next to the Bayou that floods next to the Spaghetti Warehouse that
   flooded. I was forced to park here because Identity Architects did not give me a space in the garage.
   They had spaces and gave it to a white male new hire. This is a form of discrimination; they kept me
   outside of the garage and didn’t allow me to park with my other coworkers. Besides putting my car in
   danger of flooding I also got booted on 05/17/2019 even after I was paying for the parking spot and it
   was taken out of my paycheck. (See pictures of car exhibit 20.)
   o      The street was barricaded by officials and Hr told them to move. (See texts messages IA flood
   chat, exhibit 14.)
   o      My niece’s school for HISD was shut down and I was the caretaker for her. (See school closings)


                                                                                                   Page 10 of 21
Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 11 of 21


   o      Our power to our home went out.
   o      I was advised by Identity Architects to stay home if I have school closings and children at home,
   if there is street flooding, and if we lost power. (See text messages by Identity Architects, exhibit 14.) I
   was advised by the mayor to stay home (See document exhibit 14). For all of these reasons I stayed
   home as a safety concern. I was then written up for it by Identity Architects. (See exhibit 15.)
   •      05/08/2019 Wednesday Carl Jones and Bryan Cater showed up in the afternoon without notice. I
   showed up normal time and drove through the rain to get to work. Thursday 05/09/19 I made the
   decision to take off from work as flood waters had risen. I did not want to get stuck in the rain during the
   afternoon and on my way home as there would be blinding rain during my commute home. On this day
   Wednesday 05/08/19 they showed us how to work from home in case we needed to work from home
   due to weather conditions. (See exhibit 12.)
   •      05/06/2019 Nina Harrison introduced me to a new hire. She didn’t know my name when
   introducing me which means when she called me “trash” on 05/03/19 she based it off of my race, sex,
   and age not of any evidence of my work ethic. When she didn’t know my name she also proved that she
   didn’t know I had just won the core values from the company.
   •      05/03/2019 Nina Harrison (Hr personnel) while speaking to Brandon Srebalus (IT personnel) said,
   “do you want to know who I think should be fired? She pointed to my cubicle and said, ”her, she’s
   trash.” Brandon said,”Hey, Gloria has a great personality.” Nina didn’t know I was sitting in my cubicle
   and could hear everything they said.
   o      During my termination meeting I told Nina that I heard what she said about me on that day and
   that I would be hiring a lawyer for the discrimination she imposed on me.
   •      05/03/2019 Dominique Washington came to my desk and told me to be careful what I say because
   Nina Harrison bad mouths me to other coworkers. I had just moved to this area as the only drafter next
   to HR and IT and after 3 days Nina Harrison had already selected me to harass me and judged me based
   off or race, sex and age. She de-famed me by talking badly to other employees about me that was not
   relative to my work.
   •      04/30/2019 They moved me closer to Hr. to an area specifically for Hr personnel and IT
   personnel. I was the only drafter to be moved to this area so that I can be closely observed and
   monitored. No other drafters were moved to this area. Others drafters had to come to my area to speak to
   me. They kept me away from my team. A month later I was discriminated against and de-famed by Hr
   (Nina Harrison and Cheryl Huggins) and lost my job because of this discrimination. Since they moved
   me to this area Nina Harrison selected me for discrimination and de-famed me. Nina Harrison has only
   been with the company for 2 months and has never worked in Architecture before, I’ve been with the
   company for 8 months and I’ve worked in Architecture and Engineering before. When they moved me
   and segregated me away from my team and made me the only drafter to be in the Hr and IT department
   they broke the law by harassing me and discriminating me amongst my peers.

   •     04/29/2019 I Won the Core Values for having a positive attitude and hard work ethic. (See e-mail
   exhibit 6.)

   o     This shows I exhibited a strong work ethic and positive attitude in the workplace.

   •     04/11/2019 They moved my desk from being on Ashley Heitmeier’s team to Carl Jones team to
   Tonia Lazaki’s desk after they let her go.

   o     The first day they moved me to Carl Jones, Carl Jones said in a jokingly manner, “You should do
   what I tell you or you’ll be out of here too like David and Tonia.” I took what he said seriously.

   o    A day after they moved me to Carl Jones Ashley Heitmeier would bad mouth me to other
   employees. Witnessed by Nakia Alomaja.

   o     I have been moved 4 times in 8 months. My original desk was on 10/02/2018 next to Tonia
   Lazaki and Carl Jones. (Duration at desk #1: 2 weeks. Carl did not give me work. Ashley gave me work
   and stole me away from this team. Carl said, “Ashley has her claws in me and I’m just a warm


                                                                                                    Page 11 of 21
Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 12 of 21


   body.”)(During time at desk #1 first harassment took place by Keenon Rayner. They moved me to
   Ashley Heitmeier’s team after a couple of weeks on 10/17/18 because they saw I was a hard worker and
   they needed me to fill Dominic’s place the next day after he left to company. (Duration at desk #2: 6
   months. Was given work, heavy work load more than Clark Harrington and when Clark left an even
   heavier workload 10 to 15 hr days.)(During time at desk #2 multiple harassments taken place by Keenon
   Rayner, Ashley Heitmeier, Bryan Cater, Doris Ramos, Carl Jones and Hr Cheryl Huggins) On
   04/11/2019 they then moved me to Tonia Lazaki’s desk after they let her go. (Duration at desk #3: 2
   weeks. Carl did not give me work, minimally, I had to constantly ask Bryan Cater for work.) Then 2
   weeks later on 04/30/19 they moved me closer to Hr. and IT still on Carl’s team. (Duration at desk #4: 1
   month, Carl did not give me work, I spoke up about him not giving me work because I was a woman and
   was let go because I spoke up.) That was my last desk on 05/31/19. (During time at desk # 4 harassment
   took place by Nina Harrison and Cheryl Huggins.) That was my last desk on 05/31/19 and was let go by
   Nina Harrison and Cheryl Huggins, on this day, Bryan, Carl, Keenon, Travis, and Dave were not present
   to speak to. This harassment and discrimination led up to my termination. (See harassment dates and
   actions by others.)

   o       Moving my desk and putting me on teams in order to keep the company on track shows that I was
   a hard worker and was easy going about the movements. The movements however were in excess given
   that I’ve only been with the company 8 months and moved 4 times. This shows instability in the
   company’s part in order to keep people and the way they treated me created a hostile environment. The
   work load became more for me the more people we lost. I felt fatigued, overworked and working late
   hours and overtime when Clark Harrington left on 03/01/2019. When they moved me to Tonia Lazaki’s
   desk after they let her go Carl Jones didn’t give me work consistently on a daily basis. Carl Jones not
   giving me work is the same thing he did to Tonia Lazaki. I realized a pattern in regards to how they treat
   women, I spoke up about it and lost my job for it.
   •       In my time here below are a list of people we lost on my team in order:
   o       Dominic Adams– voluntarily quit (Worked with Ashley, quit because of Ashley) (I was moved to
   his desk.)
   o       Clark Harrington – voluntarily quit (Worked with Ashley) (I carried a heavier work load when he
   left, I had to take on his load doing work for Bryan, Ashley and Carl.)
   o       Tonia Lazaki- let go due to not being billable because she wasn’t given work by Carl because she
   was a woman and Carl said she had an attitude. (I was moved to her desk.)
   o       David – (how he was let go was not disclosed to me) (Worked with Carl)
   o       Lesley Shaw– (Hr) voluntarily quit
   o       Christie Alkatour – (Hr) voluntarily quit

   •      03/14/2019 Ashley Heitmeier said she didn’t like my face. Ashley Heitmeier said, “I don’t like
   Gloria’s face. Jesus fucking Christ if she doesn’t want to be here leave.” This is discrimination because
   she is saying she doesn’t like my face, it goes against the discrimination law of sex, race, and age. That
   is discriminating against me and my body as a young Hispanic female. I can’t change my face or the
   color of my skin.

   •     02/27/2019 Clark Harrington sneezed and Ashley Heitmeier said, “bless you.” When I sneeze she
   never says, “bless you.” This is a form of discrimination to treat men differently than me as a Hispanic
   woman with daily manners in a work environment. I would say, “Good morning” and Ashley Heitmeier
   would not respond.


   •      02/05/2019 I overheard Keenon Rayner a principle in the conference room said, “Gloria was
   drinking a redbull and it’s bad for her.” He said, “I’m tired of seeing her face always grinning, she
   doesn’t like being a drafter and is unhappy.” Carl Jones drinks a redbull all the time, every day. This is
   my second redbull in 4 months. I shouldn’t be harassed and discriminated against for having something
   to drink and I can’t change my face. Keenon Rayner is breaking the law and violating my rights by
   talking about my face and what I choose to drink vs. when a male has something to drink. I am being


                                                                                                    Page 12 of 21
Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 13 of 21


   harassed and analyzed no matter what I do for no justifiable reason.

   •      02/01/2019 Ashley Heitmeier said she was going to come in on Saturday. She asked for other
   people to come in and help. Clark Harrington said he would come in and help. I remained quiet. Ashley
   Heitmeier went and told Travis Walla that I just sat there. I explained to Clark Harrington that I will not
   being coming in on Saturday as I have worked 47 hours for the week already and I have my second job
   on Saturday so that would put me at 55 hours that I would have worked for the week at Identity. If I
   were to come in Saturday that would put me at 60 hrs of work for the week, 55 hours from Identity
   Architects, 8 hours from my second job at El Tiempo. I explained this to Ashley Heitmeier prior to me
   leaving on Friday. Clark Harrington left early Friday, I stayed. I observed Clark Harrington on
   Facebook. Ashley Heitmeier has not worked on the project the entire week. That is why she had to come
   in on Saturday. It is discrimination because she bad mouthed me for not coming in to work on Saturday
   over my overtime of 7 hours that I have already worked past my 40 hours. She did not bad mouth Clark
   Harrington when he left early and was on Facebook Friday on company time. She selected me as a
   Hispanic woman to discriminate against me and bad mouth me to a principle for not working more
   overtime than what I’ve already worked.

   •       01/22/2019 Monday Clark Harrington called out. During our meeting they asked if anyone will be
   out. I reminded them I had a half day because of an appointment coming up. Doris Ramos said to other
   employees that I have too many excuses and appointments. Doris Ramos did not point out that Clark
   Harrington had called out. She singled me out to talk about me. I was present during the meeting and
   provided a reminder for them during the meeting. It is discrimination because she did not talk about
   Clark Harrington though he called out, she talked about me because I was a woman. I am being
   discriminated against because I show up to work and let them know about my appointments and write a
   pto request where as a white male shows up extremely late and calls out and no repercussions are made
   and he is not negatively talked about. It is discrimination because Identity treats males differently than
   Hispanic women.

   •     01/19/2019 Gloria Trevino here. Ashley Heitmeier was 30 minutes late Clark Harrington was 45
   mins late.


   •      01/11/19 My Review
   •      I was told I was over performing and at an assistant manager level by Bryan Cater.
   o      (Identity Architects lied about my work performance on my termination form they said I was
   underperforming. I was overperforming. This proves they lied to hide discrimination.)
   •      Bryan Cater said don’t feel like you have to do too much.
   o      (Identity Architects still kept a heavy work load and I was forced to do too much more than Clark
   Harrington. Working 10 to 15 hr days.)
   •      I asked them if they would work with my appointments and medical conditions. They said “ok.”
   o      (Identity Architects made fun of my medical conditions and used them as a reason to bad mouth
   me to other employees about having too many appointments.)
   •      I told them I was staying late a lot and I didn’t want to stay late too much anymore.
   o      (This didn’t change when working with Ashley. It was a heavy work load with Ashley and no
   work load with Carl.)
   •      I asked them for project assistant managers to have redlines because I was having to do work
   without redlines specially on the times they were out. For example Ashley Heitmeier was out for a week,
   she said she would do redlines for Member’s Choice Credit Union but none were provided by her the
   week she was out.
   o      (Identity Architects did not provide redlines more than often after I asked them to. I was having to
   do work without redlines and find work because my project lead Ashley, Miguel, and Carl was not
   giving them to me.)
   •      I told them that Clark Harrington didn’t take home work to do during our office power outage and
   Ashley Heitmeier gave me work to take home. I told them it wasn’t fair that he didn’t have to take home


                                                                                                   Page 13 of 21
Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 14 of 21


   work and I did. Told them I felt this was unfair.
   o      (Identity Architects continued to act in unfairness and discrimination after this meeting by
   allowing Clark to take less work loads than me, allowing Carl to work from home and wrote me up
   when I tried to work from home.)
   •      I asked them to schedule my time more efficiently so they can utilize my time on projects better.
   o      (Identity Architects did not show a change in managing my time efficiently, Ashley would
   unevenly distribute work between me and Clark with me taking the heavier load working extreme hours.
   Carl would not provide me work for weeks, and when Carl did provide me work he would pull me away
   from another project and promise to give me work then not. When I spoke to Bryan about Carl not
   giving me work Identity Architect wrongfully terminated me. Months of discrimination and Harassment
   led to my termination.

   •      01/10/19 9:07am Clark Harrington here, Gloria Trevino here, Ashley Heitmeier not here.
   •      01/08/19 9:08am Clark Harrington here, Gloria Trevino here, Ashley Heitmeier not here till 10:15
   am
   •      12/28/2018 3 pm Keenon Rayner said that I intentionally called out on December 27, 2018. I
   called out due to street flooding. Ashley Heitmeier called out on 12/26/2018 due to being sick a day after
   Christmas vacation to extend her vacation. I am being discriminated against in this incident because
   Keenon Rayner would bad mouth me and believe an excuse from Ashley a white female vs me a
   hispanic female.
   •      12/26/18 9:18 am Gloria Trevino here, Clark Harrington not here, Ashley Heitmeier not here she
   called in sick.
   •      12/21/18 10:48am Gloria Trevino here, Clark Harrington here, Ashley Heitmeier not here. I
   worked 11 hours.
   •      12/20/18 9:16am Gloria Trevino & Clark here. Ashley Heitmeier not here. I worked till 9:48pm.
   11.5 hours
   •      12/19/18 9:07 am Gloria Trevino, Ashley Heitmeier 9:45 am, Clark Harrington 10:30 am. I
   worked till 9:01pm, 11 hours.

   •      12/18/18 I arrived at work and found that none of my drawings were on my desk. Ashley
   Heitmeier took all of my drawings off of my desk and said she threw them away. I told Ashley where
   are my drawings? Ashley became aggressive with a negative tone and said she took them. I asked why?
   Ashley said those are old sets and we don’t need them. I told Ashley not to take my drawings from my
   desk because I’m still working on them. Ashley said in a negative tone, “those are my drawings that you
   just do for me.” I told Ashley I kept the drawings because they still needed to be resolved by her. I
   would do all the work and the remainder items such as backgrounds needed to be updated by Ashley. I
   would keep my sets with all the things that needs to be resolved by Ashley, Ashley would say she would
   get to them and resolve them later but they weren’t resolved. So I kept the sets as a reminder that this
   needs to be resolved by Ashley. Ashley in an angry tone and heavy sigh said, “ok.” She went into the
   closet and gave me all the sets back. I told Bryan Cater about this incident and ask that she doesn’t touch
   my things or my drawings on my desk anymore.
   (See sticky notes in journal written by Ashley Heitmeier and placed on my desk when my drawings were
   taken from my desk. Exhibit 17)

   o      This is a form of Harassment when Ashley removed all my work from my desk. She believed that
   my work on my desk had no value and was garbage and decided to take all of my drawings. She treated
   me differently than Clark. She degraded me when she said in a negative aggressive tone, “Those are my
   drawings that you just do for me.” After explaining to Ashley that the drawings were kept because I got
   them to this point and she still needed to resolve them with background work, Ashley became upset.
   This type of hostile environment, discrimination and harassment continued to happen at Identity
   Architects.

   •      12/17/18 9:10 am, Clark Harrington here, Ashley Heitmeier not here. Gloria Trevino here. I had a
   half day dentist appointment.


                                                                                                   Page 14 of 21
Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 15 of 21


   •      Exhibit (18) Christmas party 12/14/18 Company Christmas party in Lousiana. Harassment
   intimidating stare. When arriving to the ballroom Keenon Rayner stared at me with a face of
   disappointment. Carl Jones persisted to come to my hotel room after dinner while on the casino floor. He
   sexually harassed me while on the casino floor. I said I’m all dolled up without a date. Carl said I’ll be
   your date and held my hand. We continued to drink and Carl Jones came to my hotel room. I made it
   very clear that nothing would happen. He kissed me and my body. I still made it clear that nothing
   would happen. He left the room to go get something. I dosed off and the last thing I heard when he
   returned is when he said, “oh you’re asleep now?” After that I don’t remember anything. I woke up and
   Carl was not in the room. My bra and underwear were still on. There was a light small blood on the bed
   but I do not know where it came from. I have not had sex in 1 year and 8 months and still haven’t till
   this day. I am unsure if Carl Jones did anything while I was sleeping. The following month after the
   Christmas Party in January Carl came to my desk and said, “don’t think I forgot the Christmas party.” I
   didn’t say anything back. When they moved my desk to Carl’s desk and team on 04/11/19 I told Carl in
   regards to how he wants projects done, “Tell me what you want Carl.” He said, “don’t say that out
   loud.” I didn’t reply to that.

   o     Carl Jones sexually harassed me at Identity Architects. Keenon Rayner harassed me multiple
   times at Identity Architects. (See harassment dates by Keenon Rayner pg 14.)

   •       12/13/18 9:09 am Clark Harrington here, Gloria Trevino here, Ashley Heitmeier was not here till
   10:00am. I worked 8 hours.
   •       12/12/18 9:04 am I said, “Good morning” to the front desk. She didn’t reply back. Clark
   Harrington and Ashley Heitmeier are not here.
   •       12/11/18 I sneezed, Clark Harrington and Ashley Heitmeier heard me and did not say bless you.
   •       12/11/18 Arrived at 9:09 am the same as Keenon Rayner. Ashley Heitmeier arrived at 10:00 am. I
   left at 6:17pm. I had a 1 hour lunch from 12:15pm to 1:13pm.

   •      Exhibit (17) Work Journals 12/11/18 3:00 pm They had another meeting about me. They said
   they’re firing me but not because I’m Mexican. Keenon Rayner said, “we can fire her for this but to
   make sure it’s not because she’s Mexican.” They said they don’t like my face. Bryan Cater said he
   didn’t like my face on 12/06/18 after we came back with a group of people for lunch at 1:05 pm. In the
   meeting they noted that I straightened my hair and wore green instead of black. They said that I know
   everything they were saying and they didn’t care what I knew. They said I changed my hair and outfit
   because, they were watching. They talked about how I worked Mon & Tues the previous week for 11.5
   hours a day each day and worked Wednesday for 3 hours because I had a dentist/ortho appointment.
   They said they know that I know that they’re talking about me. I sit right next to the conference room, it
   is 3 feet away from me with glass doors in an open office environment with no sound proofing.
   Everything that was said about me was heard loud and clear.

   o     This is discrimination because they are judging me based off of my face, hair and body because I
   am a Hispanic female in the workplace and not on my work performance.


   •      Exhibit (17) Work Journals 12/11/18 Today I cried due to the discrimination from my boss’s. I
   don’t like when I am being selected and talked about my face, hair, body or color of outfits I wear. I’m a
   woman this is my body. I adhere to the dress code of business professional/ business casual. I feel
   discriminated against because I am a Hispanic female. Identity Architect broke the law discriminating
   me because of my sex, race and age. I can’t eat or sleep well, or think clearly because of the
   discrimination at work. I don’t feel safe or comfortable working in an environment where I am being
   discriminated against everyday by the way I look or what I say and for my medical condition. Ashley
   Heitmeier gave me a project the second day of work when I wasn’t on her team and pulled me away
   from my desk. They never told me what was 50%, 90%, Bid Addendum, or Issue for Construction on a
   project. They never told me when to stop, I would set up the sheets and take it from 0% to 90 % because
   Bryan would say just tell her to keep going. I got a compliment on my project Bayhill because it was so


                                                                                                   Page 15 of 21
Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 16 of 21


   clean and thorough. This discrimination is not merited or deserved and it’s unlawful.

   •     12/10/18 I took home a set to redline because of a power outage at work, they wanted me to take
   home drawings to work on. Clark Harrington didn’t take home drawings. I worked on the drawings till 1
   am and gave them to Clark Harrington on Tuesday. The drawings I had to redline had a lot of errors. It
   took a lot of time.

   It is discrimination because they made me take home drawings a Hispanic female, but didn’t make Clark
   Harrington a white male take home drawings.

   •     12/07/18 They left me alone on Friday to do all the work. Ashley Heitmeier left at 1pm. Clark
   Harrington left at 3pm. (See note Clark Harrington left on my desk while I was in the bathroom. Exhibit
   (17) work journal entries.)

   o    It is discrimination because they intentionally allowed a white male worker and white female
   worker to leave early on a Friday while I stayed and did all the work.

   •      12/06/18 12:05pm I was asked to go to lunch with coworkers. We ate at Roma’s pizza place in
   downtown. A group went. I was talking to Dominique Washington. He asked what kind of dog do I have
   but I thought he said, “job.” I said I work at El Tiempo on Saturdays only. He said oh I said “dog”. I
   have a Chihuahua winnie dog and showed him pictures of my dog. While sitting at the table I wanted to
   save a seat for Tonia Lazaki so I sat at the end. Ashley Heitmeier and Bryan Cater said, “Gloria come sit
   with us.” I said, “no thank you, I’m ok here.” When we got back to the office Bryan Cater said, “She
   didn’t want to sit next to us, she has two jobs, she thinks she’s too good for us.” Bryan Cater said he
   didn’t like my face.

   o     It is discrimination because a project lead made fun of me a woman for having two jobs, de-famed
   me in front of my peers, and said he didn’t like my face as a Hispanic female in the workplace.

   •     12/05/2018 Ashley Heitmeier had a flat tire and showed up more than 1.5 hours late. Clark
   Harrington was out to site visit. A coworker was looking for Ashley Heitmeier. I had to take messages
   and do the work for the both of them.

   •     12/04/18 Lesley Shaw of Hr talked about my condition over coffee at 9:30am with staff and said
   that when she went into the bathroom it smelled really bad, that it was Gloria.
   o     After providing my medical note to Hr about my stomach condition Hr released private medical
   information to staff on the floor over coffee and made fun of my medical condition.

   •      12/03/18 1:30pm- 3:30pm They had a meeting about me. In the meeting they tried to find a reason
   to let me go. They said I was wearing too much black. Keenon Rayner said, “I knew from the first time I
   saw her I knew she was going to be a problem.” They discussed my medical condition and Cheryl
   Huggins said, “Why don’t we just fire her.”

   o      This is discrimination because Keenon Rayner stereotyped me based off of sex, age, and race
   before he knew my work ethic. This is discrimination because they wanted to fire me on the very first
   time I called in which I provided a medical note for my medical condition. I told Cheryl Huggins during
   my termination meeting on 05/31/2019 that I heard what she said on the very first time I called in about
   my stomach. That she said, ”Why don’t we just fire her.” I told her, “I am getting a lawyer for this
   discrimination I’ve experience here.” Cheryl Huggins said, “good tell your lawyer that.”

   •      11/30/18 I called in due to stomach pains and went to the doctor. This was the first time I had ever
   called in. I provided a note on Monday 12/03/18 to Hr.

   •     11/16/18 3:08 pm Doris Ramos said, “she’s smart and pretty except for all the gas.” while talking


                                                                                                   Page 16 of 21
Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 17 of 21


   to Bryan Cater.

   •     10/24/18 4:05 pm. Clark Harrington overheard my stomach making noises & growling. He got up
   and told a coworker it was disgusting.



   •      10/12/18 I was getting a paper from the printer. Keenon Rayner walked over and said, “look at
   that girl, what the hell is she wearing?” I turned and looked at him and his assistant who also heard him
   and looked at me. They all confirmed that I heard him and what he said. Keenon Rayner discussed the
   incident in the meeting on 12/03/18 and told everybody what he said. I was wearing a simple black
   business dress. (See black dress exhibit 7.)

   o      It is discrimination and harassment because he verbally abused me for what I was wearing which
   was office appropriate he is discriminating against me based off of sex, age and race when he called me
   “girl” pointed me out in an office environment, used a curse word and degraded me in an office setting
   for what I was wearing on my body as a woman for work. Nothing was done after he told Hr and
   everyone in the meeting what he said to me. Identity Architects decided to hide the discrimination and
   harassment.

   o      After this incident he continued to glare at me for every office event. His actions became
   intimidating. He glared at me for office birthday celebrations, office happy hours, at the company
   Christmas party. He would hold his stare for moments to minutes until I moved away from his general
   direction. (See Work calendar reminders, events/ dates exhibit 18.)

   Dates of Harassment by Keenon Rayner
   (See Work calendar reminders, events/ dates exhibit 18.)
   05/30/2019 Office birthday celebration location IDA kitchen 3:30pm During company events Keenon
   would stare at me for prolonged periods of time. This was the only time Keenon did not stare at me
   during a company event. This day was a day before I got let go. This was the last day I saw him. He saw
   me got upset and couldn’t look at me again. He did so much as to not even look at me as if to ignore me.
   He was only in the kitchen for a couple of minutes then went back to his desk.
   05/01/2019 Company announcement location Craft Beer Cellar 5:00pm Harassment intimidating stare.
   Keenon was sitting at the bar and I was standing. He kept his intimidating stare for the entire event. I
   would be talking to other employees during the event and I’d look at him and his stare was still in tact.
   Other employees would stop talking to me. I stood alone and him across the bar staring directly at me
   for 7 minutes. I would glance down or to the side and look up and he’d still be staring at me. I moved
   away from his direction to break the stare. I was wearing a stripe dress and a sweater.
   02/28/2019 Office birthday celebration location IDA kitchen 3:30pm Harassment intimidating stare.
   Keenon’s stare lasted for 4 minutes. I was wearing pants and a blue shirt, flats, and an office sweater.
   12/20/2018 Office birthday celebration location IDA kitchen 3:30pm Harassment intimidating stare I
   was wearing a purple and black dress. I was standing in my cubicle next to the kitchen, Keenon was
   standing in front of me, I could lift my finger and it would touch him that’s how close he was to me. I
   didn’t touch him. He was looking for me and couldn’t find me. He realized I was behind him. So he
   turned fully around to stare at me and kept turning around to look at me as much as he could. This
   movement to look at me happened for 5 to 10 minutes for a few minute intervals to make it look not
   obvious. I moved away.
   12/14/2018 Company Christmas Party at L’Auberge Lake Charles, Louisiana Cypress Room 7:00pm
   Harassment intimidating stare. When I arrived at dinner he starred at me and was upset to see me. I was
   wearing a simple black dinner dress. He made a face of disappointment.
   12/06/2018 15 Minute Staff meeting location IDA kitchen 9:30 a.m. Harassment intimidating stare. This
   was the longest stare. Keenon stared at me during the entire meeting over 15 minutes.
   11/28/2018 Office birthday celebration location office IDA kitchen 3:30 pm Harassment intimidating
   stare


                                                                                                   Page 17 of 21
               Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 18 of 21

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                    10/12/2018 Harassment and Discrimination by Keenon Rayner location IDA office near printer next to
                    Kitchen. While getting a document near the printer Keenon Rayner said out loud to a coworker and
                    directly to me, “look at that girl over there what the hell is she wearing?” I looked at him, he looked at
                    me, then I looked at Stephanie, she looked at me and then looked at him. He stood there for a couple of
                    seconds frozen staring at me. I grabbed my paper, put my head down and walked away. (See black dress
                    exhibit 7.)

                    o      After this incident even after they moved my desk from Ashley’s team to Carl’s team on 04/11/19
                    away from Keenon’s desk where he couldn’t hear me or see me he would come by my new desk and
                    pretend to get something from the printer or pretend to be looking for someone so he can look at me
                    again. I continued to do my work knowing he was looking at my every move.

                    •      I also believe Keenon Rayner came by my house at 6001 Kiam St. I overheard him in the office
                    saying that he went by the house, there was trash everywhere and it was falling apart. (My family’s
                    house is the last old house on the corner built in 1930 in Cottage Grove that is naturally aging. I live in
                    the house next to it, a small blue house a separate addition in 2003.) I would talk to Clark about my
                    projects that I was working on at home. Keenon was close enough to hear me. Keenon said after he
                    visited my home, “Are you sure she has the right home that she’s working on because it’s falling apart.”
                    My projects at home were of the blue house that I resided in next to the main house. Keenon didn’t
                    believe that I had the capabilities to work on the projects I was working on at home and at work that he
                    even so much as came to my home to verify. This is a form of harassment and discrimination.




                    After 8 years of education in order to obtain my Bachelor and Master of Architecture degrees in order to
                    be an Architect, after working for top companies in the Architecture field such as Gensler, Home Depot,
                    Tri-Tech Engineering, and now Identity Architects my career was taken from me as I was wrongfully
                    terminated after 8 months of discrimination and harassment at Identity Architects. I experienced
                    discrimination, harassment and sexual harassment at Identity Architects as an Architectural Design
                    professional from 10/02/2018 – 05/31/2019.




                    (Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
                    your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                    relevant state or city human rights division.)

IV.     Exhaustion of Federal Administrative Remedies

        A.          It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                    my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                    on (date)

                    August 29, 2019

        B.          The Equal Employment Opportunity Commission (check one):
                                          has not issued a Notice of Right to Sue letter.
                                          issued a Notice of Right to Sue letter, which I received on (date)   10/26/2019         .


                                                                                                                        Page 18 of 21
               Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 19 of 21

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                                         (Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
                                         Opportunity Commission to this complaint.)

        C.          Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):

                                          60 days or more have elapsed.
                                          less than 60 days have elapsed.

V.      Relief

        State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
        money damages.




                                                                                                                     Page 19 of 21
               Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 20 of 21

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


         F. DAMAGES
         16. As a direct and proximate result of defendant’s conduct, plaintiff suffered the following injuries and damages.

         c. Plaintiff was discharged from employment with defendant. Although plaintiff has diligently sought other
         employment, she has been unable to find a job or find a job at comparable pay. In addition, plaintiff has incurred
         expenses in seeking other employment Gas for 17 interviews: $340 1 appointment with EEOC $10 : and has had
         to pay for medical treatment for ptsd, sleep deprivation, schizophrenia and racing thoughts as a result of being
         wrongfully terminated due to discrimination, retaliation, harassment and sexual harassment that otherwise would
         have been covered by the health benefits plan offered by defendant for 6 doctor’s appointments (4 ER’s and 2
         psychiatric hospitals a total of $41,536.02.)

         d. Plaintiff suffered loss of her pension or retirement benefits.

         e. Plaintiff seeks compensation for all lost wages and benefits, including loss of Social Security benefits.
         Reinstatement of plaintiff in her previous position is impractical and unworkable. Therefore, plaintiff seeks an
         award of front pay and retirement benefits to compensate her.

         f. Plaintiff suffered mental anguish and emotional distress in the form of psychiatric evaluation and
         hospitalization for anxiety, depression, racing thoughts, ocd, ptsd, acute schizophrenia, and loss of sleep leading
         to sleep deprivation and ER and Psych hospitalization at Memorial Hermann, Ben Taub, Methodist, and Harris
         County Psychiatric Center a total of $41,536.02 for medical bills and $20,000 for pain and suffering.
         g. Plaintiff suffered physical illness in the form of loss of appetite and loss of sleep leading to sleep deprivation
         and ER and Psych hospitalization at Memorial Hermann, Ben Taub, Methodist, and Harris County Psychiatric
         Center.

         G. ATTORNEY FEES & COSTS

         17. Plaintiff is entitled to an award of attorney fees and costs under Title VII, 42 U.S.C. § 2000e-5(k). $98,936.02
         for damages, $9,893.60 interest, and $50,000 for punitive damages. Cost totaling at $158,829.62.
         H. PRAYER

         18. For these reasons, plaintiff asks for judgment against defendant for the following:
         a. {Injunction to stop unlawful employment practice; back pay $27,200; front pay $10,200; and compensatory
         damages for medical bills and pain in suffering in the amount of $61,536.02 for a total of $98,936.02. See 42
         U.S.C. § 2000e-5(g); Selgas v. Am. Airlines, Inc., 104 F.3d 9, 12–13 (1st Cir. 1997).}

         b. Punitive damages of $50,000. { See 42 U.S.C. § 1981a(a)(1), (b);}

         c. $ 9,893.60 for prejudgment interest on lost wages and benefits and post judgment interest on all sums,
         including attorney fees.

         d. $0 for reasonable attorney fees.

         e. Costs of suit. $98,936.02 for damages, $9,893.60 interest, and $50,000 for punitive damages. Cost totaling at
         $158,829.62 and court cost.

         f. All other relief the Court deems appropriate. Continued cost for therapy and medical treatment until recovered.




                                                                                                                     Page 20 of 21
               Case 4:20-cv-00385 Document 19 Filed on 04/11/20 in TXSD Page 21 of 21

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
        and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
        nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule 11.


        A.          For Parties Without an Attorney

                    I agree to provide the Clerk’s Office with any changes to my address where caserelated papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
                    in the dismissal of my case.

                    Date of signing:               4/10/2020


                    Signature of Plaintiff
                    Printed Name of Plaintiff            Gloria Trevino, Pro Se

        B.          For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm
                    Street Address
                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                                                   Page 21 of 21
